Citation Nr: 1509136	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of Veteran's death. 

2.  Entitlement to Dependence and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959; he died in August 2011.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A response from the National Personnel Records Center ("NPRC"), dated March 2012, indicates that the Veteran's service treatment records are not available, and that they may have been destroyed in a 1973 fire.

Subsequently in March 2012, the RO attempted to call the appellant, but was unable to reach her.  That same day, a letter was sent to the appellant informing her that the Veteran's military records may have been destroyed in the 1973 fire and was requested to complete and return NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data").  The appellant was also instructed to submit original or certified copies of the Veteran's service treatment records or complete and return the VA Form 13075.  The appellant did not submit a completed NA Form 13055 and did not submit any original or certified copies of the Veteran's service treatment records or the VA Form 13075.  She responded later in March 2012 that to the best of her knowledge the Veteran was not hurt during service.

According to the VBA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.E.26., if the rating activity is unable to grant a claim because the claimant failed to return a completed NA Form 13055, another NA Form 13055 must be included with the decision notice, and explain to the claimant that further attempts to obtain the missing records cannot be undertaken without the completed form.  The record fails to show that the appellant has been sent another NA Form 13055 as instructed above.  

In addition, the appellant has not been properly notified as to the types of alternative evidence that she may submit in support of her claim.  See VBA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.E.27.

Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.  

Finally, the death certificate was signed by a private physician and a hospital address was provided in Trenton, Tennessee.  As the matter is being remanded for further development, the RO is to again ask the appellant to provide authorization for the release of the Veteran's private medical records, including any medical records available from the medical examiner and hospital listed on the death certificate.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran prior to his death, including treatment for chronic obstructive pulmonary disease during his lifetime and medical reports from the medical examiner and hospital listed on the death certificate.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Send notice to the appellant informing her that the Veteran's service treatment records are not available and may have been destroyed in the 1973 fire at the NPRC, and advise her of the alternative types of evidence that may be submitted in support of her claims.  Also, another NA Form 13055 must be included with the notice with an explanation that further attempts to obtain the missing records cannot be undertaken without the completed form.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

